DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
 Response to Amendment
	This action is in response to the remarks filed on 07/05/2022. The amendments filed on 01/19/2022 have been entered. Accordingly, claims 52-75 and 77-79 remain pending.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 52-57, 59-62, 64-69, 71-72, 74-75, and 77-78 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huennekens et al (US20070038061, February 15, 2007), (hereinafter “Huennekens”) in view of Tyml et al (A new method for assessing arteriolar diameter and hymodynamic resistance using image analysis of vessel lumen, 2002), (hereinafter “Tyml”).

Regarding the claim 52, Huennekens teaches an automated computer-based method of evaluating an artery (“method includes initially creating an angiographic image of a vessel segment” abst), the method comprising: 
collecting a set of image data relative to a segment of an artery of length L (“FIG. 3 illustratively depicts an imaging catheter 85 having a distal end 95 that is inserted into the stenotic area 20 of the artery 5… element 100 for imaging the diseased portions and normal portions of the artery 5” [0031]); 
detecting a lumen boundary of the segment of the artery using the set of image data (“automatic border detection algorithms executed by an IVUS image data processing system facilitate identifying a luminal boundary 125” [0032]; “imaging catheter is pulled back either manually or automatically through a blood vessel segment” [0035]); 
generating a representation of the segment of the artery (see e.g. fig. 5a and the associated pars.); and 
displaying the representation of the artery using a software-based user interface of an imaging system, 
Huennekens does not teach the two-dimensional representation of the artery comprising a profile of the detected lumen boundary, wherein the two-dimensional representation of the artery is cylindrically symmetric relative to a longitudinal axis of the representation.
However, in the same field of endeavor, Tyml teaches Principle of diameter determination from upper (U) and lower (L) contours. The positions of vertices of the
upper contour (i.e., U1, U2, U3,. . .,Ulast) and of the lower contour (i.e., L1, L2, L3,. . ., Llast) are used to compute the positions of centroids C1, C2, C3,. . ., Clast. Thus, the x- and y-coordinates of C1 are computed as the average of respective x- and y-coordinates of U1 and L1, whereas the x- and y-coordinates of C2 are computed as the average of respective x- and y-coordinates of U1, U2, U3, L1, L2, L3. The position of the last centroid is determined similarly to that of C1, whereas the positions of all remaining centroids are determined similarly to that of C2. At midpoints of lines joining centroids, perpendicular lines are drawn to intercept the upper and lower contours (i.e., straight lines joining vertices). A diameter (D) value is determined as the length of the line between the upper and lower intercepts. (Figure 2 [re-produced below], see pg. H1724.).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Huennekens  two-dimensional representation of the artery comprising a profile of the detected lumen boundary, wherein the two-dimensional representation of the artery is cylindrically symmetric relative to a longitudinal axis of the representation taught by Tyml because it helps to determine the arteriolar diameter at any position and assessing hemodynamic resistance (see pg. H1722, left col).
[AltContent: rect][AltContent: ][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: arrow]   
    PNG
    media_image1.png
    321
    852
    media_image1.png
    Greyscale




Regarding the claim 53, Huennekens teaches the representation of the artery further comprises a proximal reference frame and a distal reference frame (see fig. 5b. the associated pars.).
Huennekens does not teach two-dimensional representation.
However, in the same field of endeavor, Tyml teaches Principle of diameter determination from upper (U) and lower (L) contours. The positions of vertices of the
upper contour (i.e., U1, U2, U3,. . .,Ulast) and of the lower contour (i.e., L1, L2, L3,. . ., Llast) are used to compute the positions of centroids C1, C2, C3,. . ., Clast. Thus, the x- and y-coordinates of C1 are computed as the average of respective x- and y-coordinates of U1 and L1, whereas the x- and y-coordinates of C2 are computed as the average of respective x- and y-coordinates of U1, U2, U3, L1, L2, L3. The position of the last centroid is determined similarly to that of C1, whereas the positions of all remaining centroids are determined similarly to that of C2. At midpoints of lines joining centroids, perpendicular lines are drawn to intercept the upper and lower contours (i.e., straight lines joining vertices). A diameter (D) value is determined as the length of the line between the upper and lower intercepts. (Figure 2, pg. H1724.).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Huennekens  two-dimensional representation of the artery comprising a profile of the detected lumen boundary, wherein the two-dimensional representation of the artery is cylindrically symmetric relative to a longitudinal axis of the representation taught by Tyml because it helps to determine the arteriolar diameter at any position and assessing hemodynamic resistance (see pg. H1722, left col).

Regarding the claim 54, Huennekens teaches all the claimed limitations except for automatically tracing contours of wall of lumen and displaying the traced contours.
However, in the same field of endeavor, Tyml teaches a computer-based imaging algorithm adapted from recently published work to represent these edges by two open contours (upper wall contour and lower wall contour) (see pg. H1722) 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Huennekens with automatically tracing contours of wall of lumen and displaying such contours as taught by Tyml because it helps to determine the arteriolar diameter at any position and assessing hemodynamic resistance (see pg. H1722, left col).

Regarding the claim 55, Huennekens teaches detecting a frame in the representation comprising minimum lumen area (MLA) of segment (“The minimal lumen area calculated from the IVUS information at point 345 in FIG. 14 corresponds to the IVUS minimal lumen position 360 in FIG. 16” [0044]; also see e.g. fig. 5a along with 14-19 and the associated pars.); and 
identifying MLA comprising frame in the representation ([0044]-[0049] see e.g. figs. 16-18 and the associated pars.).
Huennekens does not teach two-dimensional representation.
However, in the same field of endeavor, Tyml teaches Principle of diameter determination from upper (U) and lower (L) contours. The positions of vertices of the
upper contour (i.e., U1, U2, U3,. . .,Ulast) and of the lower contour (i.e., L1, L2, L3,. . ., Llast) are used to compute the positions of centroids C1, C2, C3,. . ., Clast. Thus, the x- and y-coordinates of C1 are computed as the average of respective x- and y-coordinates of U1 and L1, whereas the x- and y-coordinates of C2 are computed as the average of respective x- and y-coordinates of U1, U2, U3, L1, L2, L3. The position of the last centroid is determined similarly to that of C1, whereas the positions of all remaining centroids are determined similarly to that of C2. At midpoints of lines joining centroids, perpendicular lines are drawn to intercept the upper and lower contours (i.e., straight lines joining vertices). A diameter (D) value is determined as the length of the line between the upper and lower intercepts. (Figure 2, pg. H1724.).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Huennekens  with two-dimensional representation of the artery comprising a profile of the detected lumen boundary, wherein the two-dimensional representation of the artery is cylindrically symmetric relative to a longitudinal axis of the representation taught by Tyml because it helps to determine the arteriolar diameter at any position and assessing hemodynamic resistance (see pg. H1722, left col).

Regarding the claim 56, Huennekens teaches all the claimed limitations except for the representation of the artery further comprises a set of mean diameter values.
However, in the same field of endeavor, Tyml teaches computing the mean and SE diameter for each of the 25–30 sleeves along the arteriolar length and the means SE resistance for the whole arteriole (see figure 2, pg. H1725 and tables 1 and 2).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Huennekens with a representation of the artery comprising a set of mean diameter values taught by Tyml because it helps to determine the variability of arteriolar diameter measurements (see pg. H1725).

Regarding the claim 57, Huennekens teaches the software based user interface displays a minimum lumen area value (“The minimal lumen area calculated from the IVUS information at point 345 in FIG. 14 corresponds to the IVUS minimal lumen position 360 in FIG. 16” [0044]; also see e.g. fig. 5a along with 14-19, and the associated pars.).

Regarding the claim 59, Huennekens teaches all the claimed limitations except for two-dimensional representation of the artery further comprises a vertical axis corresponding to diameter values.
However, in the same field of endeavor, Tyml teaches arteriolar diameter at any position along a given line segment of the axis (e.g., axis segment joining centroids C1 and C2) could be determined by 1) drawing a line perpendicular to this segment, 2) determining where this line intersects the two contours, and 3) measuring the distance between the two intercepts (figure 2, pg. H1722, left col).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Huennekens  with two-dimensional representation of the artery further comprises a vertical axis corresponding to diameter values taught by Tyml because it helps to determine the arteriolar diameter at any position and assessing hemodynamic resistance (see pg. H1722, left col).

Regarding the claim 60, Huennekens teaches a horizontal axis corresponding to position along the length L (see e.g. fig. 5a [re-produced below], also see Figs. 14-19 and the associated pars.).

    PNG
    media_image2.png
    534
    581
    media_image2.png
    Greyscale


Regarding the claim 61, Huennekens teaches detecting one or more side branches in the set of image data (“Arteries also have side branches which can be identified with imaging techniques such as standard IVUS imaging… The side branches are potentially used as fiduciary points for axial, circumferential and even radial orientation of the IVUS information, with respect to an angiographic base image, which also contains side branch information.” [0040]; also see [0053]) and 
displaying a representation of the one or more side branches (“FIG. 10 shows an overlay 235 of the reconstruction 165 … in relation to the live image 240. Side branches 250 are used, for example, to align and co-register the two different images” [0055]).

Regarding the claim 62, Huennekens teaches detecting a stent in the segment and displaying a stent representation (“The RF backscatter can also give information to identify and color code stent materials such as metallic or polymeric stents. The distribution of components in a cross-section or in the entire volume of the vessel analyzed is displayed by way of example through various graphics depicted in a bracketed portion 145 of an exemplary graphical display depicted in FIG. 5 b” [0032]).

Regarding the claim 64, Huennekens teaches simulating placement of a stent, in response to one or more user commands, relative to one or more image of the segment of the artery ([0053]-[0059]).

Regarding the claim 65, Huennekens teaches an automated computer-based method of evaluating an artery (“method includes initially creating an angiographic image of a vessel segment” abst), the method comprising: 
collecting a set of image data relative to a segment of an artery of length L (“FIG. 3 illustratively depicts an imaging catheter 85 having a distal end 95 that is inserted into the stenotic area 20 of the artery 5… element 100 for imaging the diseased portions and normal portions of the artery 5” [0031]); 
determining diameter values along length L (“information about a diameter/size of the lumen 135” [0032]; “An augmented overall vessel diameter, due to thickened plaque, will also appear this way in the reconstruction 165” [0036]; “the minimal lumen area occurs is also where the minimum vessel diameter exists” [0044]); 
generating a representation of the segment of the artery using the diameter values (see e.g. figs. 16-18 and the associated pars.); and 
displaying the representation of the artery relative to a graphical user interface of an imaging system, the representation of the artery comprising a lumen region (“FIGS. 15 and 17 depict a result achieved by realignment of line graphs and corresponding graphical representations generated from the angiographic and IVUS data, depicted in a pre-aligned state in FIGS. 14 and 16, based upon application of a “best fit” operation on frames of IVUS image data and segments” [0047]; also see e.g. fig. 5a and the associated pars.); 
Huennekens does not teach two-dimensional representation of the artery comprising a profile of a lumen region, a boundary region, a vertical axis corresponding to diameter values, and a horizontal axis along the length L, wherein the arrangement of diameter values is cylindrically symmetric about the horizontal axis.
However, in the same field of endeavor, Tyml teaches Principle of diameter determination from upper (U) and lower (L) contours. The positions of vertices of the
upper contour (i.e., U1, U2, U3,. . .,Ulast) and of the lower contour (i.e., L1, L2, L3,. . ., Llast) are used to compute the positions of centroids C1, C2, C3,. . ., Clast. Thus, the x- and y-coordinates of C1 are computed as the average of respective x- and y-coordinates of U1 and L1, whereas the x- and y-coordinates of C2 are computed as the average of respective x- and y-coordinates of U1, U2, U3, L1, L2, L3. The position of the last centroid is determined similarly to that of C1, whereas the positions of all remaining centroids are determined similarly to that of C2. At midpoints of lines joining centroids, perpendicular lines are drawn to intercept the upper and lower contours (i.e., straight lines joining vertices). A diameter (D) value is determined as the length of the line between the upper and lower intercepts. (Figure 2 [reproduced below], pg. H1724.).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Huennekens  with two-dimensional representation of the artery comprising a profile of a lumen region, a boundary region, a vertical axis corresponding to diameter values, and a horizontal axis along the length L, wherein the arrangement of diameter values is cylindrically symmetric about the horizontal axis taught by Tyml because it helps to determine the arteriolar diameter at any position and assessing hemodynamic resistance (see pg. H1722, left col).



[AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: ][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: arrow]   
    PNG
    media_image1.png
    321
    852
    media_image1.png
    Greyscale







Regarding the claim 66, Huennekens teaches all the claimed limitations except for the representation of the artery further comprises a set of mean diameter values.
However, in the same field of endeavor, Tyml teaches computing the mean and SE diameter for each of the 25–30 sleeves along the arteriolar length and the means SE resistance for the whole arteriole (see figure 2, pg. H1725 and tables 1 and 2).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Huennekens with a representation of the artery comprising a set of mean diameter values taught by Tyml because it helps to determine the variability of arteriolar diameter measurements (see pg. H1725).

Regarding the claims 67, Huennekens et al teaches wherein the representation of the artery is symmetric relative to a longitudinal axis of the representation (see e.g. figs. 16-18 and the associated pars. having a symmetric cylindrical representation of an artery).
Huennekens does not teach the specifics of symmetric two-dimensional representation.
However, in the same field of endeavor, Tyml teaches Principle of diameter determination from upper (U) and lower (L) contours. The positions of vertices of the
upper contour (i.e., U1, U2, U3,. . .,Ulast) and of the lower contour (i.e., L1, L2, L3,. . ., Llast) are used to compute the positions of centroids C1, C2, C3,. . ., Clast. Thus, the x- and y-coordinates of C1 are computed as the average of respective x- and y-coordinates of U1 and L1, whereas the x- and y-coordinates of C2 are computed as the average of respective x- and y-coordinates of U1, U2, U3, L1, L2, L3. The position of the last centroid is determined similarly to that of C1, whereas the positions of all remaining centroids are determined similarly to that of C2. At midpoints of lines joining centroids, perpendicular lines are drawn to intercept the upper and lower contours (i.e., straight lines joining vertices). A diameter (D) value is determined as the length of the line between the upper and lower intercepts. (Figure 2 [reproduced below], pg. H1724.).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Huennekens  with symmetric two-dimensional representation taught by Tyml because it helps to determine the arteriolar diameter at any position and assessing hemodynamic resistance (see pg. H1722, left col).

Regarding the claim 68, Huennekens teaches one or more of lumen region and boundary region are different colors (see e.g. fig. 5a [re-produced below] and the associated pars.).

Regarding the claim 69, Huennekens teaches the software based user interface displays a minimum lumen area value (see e.g. fig. 5a [re-produced below], 5b, 10-19 and the associated pars.).

Regarding the claim 71, Huennekens teaches detecting one or more side branches in the set of image data (“Arteries also have side branches which can be identified with imaging techniques such as standard IVUS imaging… The side branches are potentially used as fiduciary points for axial, circumferential and even radial orientation of the IVUS information, with respect to an angiographic base image, which also contains side branch information.” [0040]; also see [0053]) and 
displaying a representation of the one or more side branches relative to the software based user interface (“FIG. 10 shows an overlay 235 of the reconstruction 165 … in relation to the live image 240. Side branches 250 are used, for example, to align and co-register the two different images” [0055]).

Regarding the claim 72, Huennekens teaches detecting a stent in the segment and displaying a stent representation (“The RF backscatter can also give information to identify and color code stent materials such as metallic or polymeric stents. The distribution of components in a cross-section or in the entire volume of the vessel analyzed is displayed by way of example through various graphics depicted in a bracketed portion 145 of an exemplary graphical display depicted in FIG. 5 b” [0032]).

Regarding the claim 74, Huennekens teaches image data comprises a plurality of frames (“a sequence of circumferential cross-sectional IVUS image frames is acquired/created” [0035]).

Regarding the claim 75, Huennekens teaches an automated computer-based method of evaluating an artery (“method includes initially creating an angiographic image of a vessel segment” abst), the method comprising: 
collecting a set of image data relative to a segment of an artery of length L (“FIG. 3 illustratively depicts an imaging catheter 85 having a distal end 95 that is inserted into the stenotic area 20 of the artery 5… element 100 for imaging the diseased portions and normal portions of the artery 5” [0031]); 
determining cross-sectional area values along length L (“FIG. 14 includes a graph 320 depicting calculated/estimated lumen area … [e.g., lumen cross-section size]” [0043]); 
generating a representation of the segment of the artery using the area values (see e.g. figs. 16-18 and the associated pars.); and 
displaying the representation of the artery relative to a graphical user interface of an imaging system (“FIGS. 15 and 17 depict a result achieved by realignment of line graphs and corresponding graphical representations generated from the angiographic and IVUS data, depicted in a pre-aligned state in FIGS. 14 and 16, based upon application of a “best fit” operation on frames of IVUS image data and segments” [0047]); 
Huennekens does not teach two-dimensional representation of the artery comprising a profile of a lumen region, a boundary region, a vertical axis corresponding to diameter values, and a horizontal axis along the length L, wherein the arrangement of diameter values is cylindrically symmetric about the horizontal axis.
However, in the same field of endeavor, Tyml teaches Principle of diameter determination from upper (U) and lower (L) contours. The positions of vertices of the
upper contour (i.e., U1, U2, U3,. . .,Ulast) and of the lower contour (i.e., L1, L2, L3,. . ., Llast) are used to compute the positions of centroids C1, C2, C3,. . ., Clast. Thus, the x- and y-coordinates of C1 are computed as the average of respective x- and y-coordinates of U1 and L1, whereas the x- and y-coordinates of C2 are computed as the average of respective x- and y-coordinates of U1, U2, U3, L1, L2, L3. The position of the last centroid is determined similarly to that of C1, whereas the positions of all remaining centroids are determined similarly to that of C2. At midpoints of lines joining centroids, perpendicular lines are drawn to intercept the upper and lower contours (i.e., straight lines joining vertices). A diameter (D) value is determined as the length of the line between the upper and lower intercepts. (Figure 2 [reproduced below], pg. H1724.).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Huennekens  with two-dimensional representation of the artery comprising a profile of a lumen region, a boundary region, a vertical axis corresponding to diameter values, and a horizontal axis along the length L, wherein the arrangement of diameter values is cylindrically symmetric about the horizontal axis taught by Tyml because it helps to determine the arteriolar diameter at any position and assessing hemodynamic resistance (see pg. H1722, left col).


[AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: ][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: arrow]   
    PNG
    media_image1.png
    321
    852
    media_image1.png
    Greyscale




Regarding the claim 77, Huennekens teaches one or more of lumen region and boundary region are different colors (see e.g. fig. 5a [re-produced below] and the associated pars.).

Regarding the claim 78, Huennekens teaches the software based user interface displays a minimum lumen area value (see e.g. fig. 5a [re-produced below], 5b, 10-19 and the associated pars.).
Claims 58, 70 and 79 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huennekens in view of Tyml as applied to claim 52 above and further in view of Gonzalo et al (Quantitative Ex Vivo and In Vivo Comparison of Lumen Dimensions Measured by Optical Coherence Tomography and Intravascular Ultrasound in Human Coronary Arteries; Rev Esp Cardiol. 2009;62(6):615-24), (hereinafter “Gonzalo”).

Regarding the claim 58, 70 and 79, Huennekens in view of Tyml teaches all the claimed limitations except for percent stenosis.
However, in the same field of endeavor, Gonzalo teaches lumen dimensions obtained in human coronary arteries using intravascular imagers (abst). The lumen areas of matched anatomical sections of human coronary arteries were measured using IVUS, OCT, and histology. In vivo study: the lumen areas in matched sections were measured using IVUS and OCT with and without occlusion (pg. 615, methods). The mean percentage of stenosis was 59% (18%) (pg. 618, right col.).
 It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Huennekens in view of Tyml with percent stenosis as taught by Gonzalo because it helps to measure histology in human coronary arteries both in and ex vivo to compare intracoronary lumen size measured in patients (introduction on pg. 616).

Claims 63 and 73 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huennekens in view of Tyml as applied to claim 62 and 72 above and further in view of Virmani et al (Localized Hypersensitivity and Late Coronary Thrombosis Secondary to a Sirolimus-Eluting Stent, Circulation. 2004;109:r38 –r42), (hereinafter “Virmani”).

Regarding the claim 63 and 73, Huennekens in view of Tyml teaches all the claimed limitations except for stent malapposition relative to the stent representation.
However, in the same field of endeavor, Virmani teaches surfaces of the proximal and distal stent were focally malapposed, with thick layers of fibrin thrombus separating the stent from the underlying plaque and arterial wall (Figure 3, D and F see pg. 703 right col.). The significant malapposition noted in both proximal and distal stents probably occurred in the last 10 months of life; only focal late malapposition was observed at 8 months (pg. 704 right col. last par.).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Huennekens in view of Tyml with stent malapposition relative to the stent representation as taught by Virmani because it would help with proper stent deployment (introduction on 701).

Response to Arguments
Applicant’s arguments, see remarks, filed on 07/05/2022, with respect to the rejection of claims 52-75 and 77-79 under 35 USC 103 rejection have been fully considered and are persuasive in view of the amendments. Huennekens in the view of Guagliumi fails to expressly teach the two-dimensional representation of the artery comprising a profile of the detected lumen boundary, wherein the two-dimensional representation of the artery is cylindrically symmetric relative to a longitudinal axis of the representation. Therefore, the rejection has been withdrawn in further view of amendments. However, upon further consideration, a new ground(s) of rejection is made in view of Tyml.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793